DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis on 07/25/2022.
The application has been amended as follows: 

In the Title
COMPUTER-READABLE MEDIUM FOR MAKING A PRODUCT WHILE RIDING ON A MOBILE OBJECT

In the Claims
8. (Currently Amended): A method of information processing for controlling a mobile object that travels autonomously, the method comprising: 
acquiring information regarding a request of a user making a product while riding on the mobile object; 
acquiring information regarding a plurality of articles used in making the product including an order for making the product using the plurality of articles; 
acquiring information regarding a location of each of the articles; 
generating an operation command that [[instructions]] instructs the mobile object [[such]] to carry the user via each of the locations of the articles in the order of making the product using the plurality of articles; and 
causing transmission of the operation command to the mobile object, 
wherein the mobile object includes an environment information sensor configured to detect an environment around the mobile object; a motor; a brake; a steering mechanism; and a processor configured to generate an operation plan for moving the mobile object along a moving route including each of the locations in the order based upon the operation command, generate a control command based upon the operation plan and the environment around the mobile object, and drive at least one of the motor, the brake, and the steering mechanism based on the control command such that mobile object travels autonomously along the moving route.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the Examiner’s amendment to claim 8 above, the Examiner’s amendment corrects a typographical error in the “generating” limitation by changing the language to mirror the corresponding limitations in claims 1 and 9.
Regarding the specification and drawing objections in the 02/14/2022 Non-Final Rejection, Applicant’s amendments dated 05/11/2022 overcome all objections. Specifically, paragraphs [0049] and [0070] of the disclosure have been amended as suggested, and Fig. 4 has been amended to include the previously missing reference character 317. Therefore, the drawing and specification objections have been withdrawn.
While the 35 U.S.C. 112(f) interpretation in the 02/14/2022 Non-Final Rejection was not precluding allowance of the claims, Examiner notes that Applicant’s amended claims no longer invoke 35 U.S.C. 112(f). Specifically, the limitations that previously invoked 35 U.S.C. 112(f), “a control unit”, “a storage unit”, and “a prescribed output unit”, have all been removed from the claims. These limitations have been replaced with “a processor”, “a memory”, and “a display”, respectively. “A processor”, “a memory”, and “a display” all do not invoke 35 U.S.C. 112(f) at least because they are not nonce terms and therefore fail the first prong of the three-prong test for invoking 35 U.S.C. 112(f). Therefore, 35 U.S.C. 112(f) interpretation has been withdrawn.
Regarding the 35 U.S.C. 101 rejections in the 02/14/2022 Non-Final Rejection, Examiner first notes that claim 9 has been amended to fall into at least one of the four statutory categories of eligible subject matter, specifically the manufacture category, by virtue of Applicant’s amendment of claim 9 to recite “A non-transitory computer readable medium storing a program…” The non-transitory computer readable medium directs the claim to a statutory category.
With all claims falling into at least one of the four statutory categories at Step 1, eligibility analysis can then proceed to Step 2A. At Prong 1 of Step 2A, Applicant’s amended claims still recite the same abstract ideas discussed in the 35 U.S.C. 101 rejections in the 02/14/2022 Non-Final Rejection. Namely, the claims still recite the Mental Process and Certain Method of Organizing Human Activity of acquiring information regarding a user request of a user making a product, information regarding a plurality of articles used in making the product, and information regarding a location of each of the articles, and finally generating an operation command. 
However, at Prong 2 of Step 2A, Applicant’s amendments have integrated these judicial exceptions into a practical application. Specifically, Applicant’s amendments incorporate the mobile object including an environment sensor detecting the environment around the mobile object, a motor, a brake, a steering mechanism, and a processor, and recite how the mobile object incorporates the operation command (output of the judicial exception) into the functioning of the environment sensor and processor to control the movement of the autonomous mobile object by using the motor, brake and steering mechanism. By reciting how the judicial exception is integrated into the control of an autonomous mobile object, the additional elements, as a whole, of the independent claims integrate the claims’ judicial exception into a practical application. These limitations are, per MPEP 2106.05(e), “meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter”. Therefore, the claims are eligible via Pathway B because they are not directed to the judicial exception (see MPEP 2106.04 II.A.2.).
Regarding the claimed invention’s novelty/non-obviousness over the prior art, claim 1 is distinguished from the prior art of record. 
Specifically, claim 1 was previously rejected in the 02/14/2022 Non-Final Rejection under 35 U.S.C. 103 as being unpatentable over Fujimoto (WIPO Publication 2019/004467, filed 06/29/2018 and designated in the US, hereafter known as Fujimoto) in view of Li (U.S. Pre-Grant Publication No. 2019/0266522, hereafter known as Li). Regarding the limitations added in Applicant’s amendment, Fujimoto further teaches the mobile object having an environment information sensor (external environment monitoring unit 210 in [0026]), a motor, a brake, a steering mechanism, and a processor (driving force output device 260 in [0025] and [0038], brake device 262 in [0025], and steering device 264 in [0025], respectively). Fujimoto further teaches in [0030] transmission of the route (operation command) to the mobile object navigation device, teaches in [0032] determining the recommended lane to use to travel according to the route (generating an operation plan based on the operation command), and teaches in [0033] that control commands are generated during travel along the recommended lane that prevent collisions with objects detected in the environment (generating control commands to autonomously travel along the route). 
However, as discussed in the 02/14/2022 Non-Final Rejection, Fujimoto and Li do not explicitly teach the operation command being generated such that it stops at the locations of the articles in the order of making the product.
Nixon (U.S. Patent No. 10,991,253; hereafter known as Nixon) was previously cited as teaching the now-canceled claim 5, as Nixon disclosed modifying a route to pick-up needed ingredients and adjusting a recipe to account for the time needed to travel to pick-up new ingredients. While this disclosure teaches traveling via a location in accordance with an order of making the product so that the ingredients are obtained in time to be used in the recipe, Nixon does not explicitly teach traveling to the ingredient pick-up locations in the order they will be used to make the product as recited in amended claim 1.
Other prior art fails to cure this deficiency. Hagino et al. (Japanese Publication No. 2005172743, hereafter known as Hagino) teaches in [0033] a traveling route via multiple locations to purchase items on a shopping list, but the traveling route is not explicitly taught as visiting the locations in order that the items on the shopping list will be used to make a product. Instead, [0036] teaches that the routes can prioritize lowest purchase price for the items, shortest shopping time, shortest time service.
 Goel et al. (WIPO Publication No. 2020/055769, hereafter known as Goel) teaches in [0098] that dispatch information directing an autonomous vehicle to a specified sequence of stops to pick-up a user and items is generated and transmitted to the vehicle. However, dispatch information is not explicitly taught as picking up items in the specified order of making a product. Instead in [0098] it is only contemplated whether the vehicle should pick up the item or the user first.
 Goldberg et al. (U.S. Pre-Grant Publication No. 2021/0217111, hereafter known as Goldberg) teaches in [0031] that ingredients for making prepared food products can be picked up at intermediate destinations along a traveling route, but Goldberg is silent regarding the sequence in which these intermediate waypoints are to be visited.
Wiggers (“Zume, the Robot-Powered Pizza Emporium, Now Cooks Pies En Route to Your Door”, accessed as of 10/06/2016, hereafter known as Wiggers) teaches pizza ingredients picked up by a vehicle to make a finished pizza in a vehicle en route. However, Wiggers teaches that the ingredients are picked up from a distribution center, and does not teach that the ingredients are picked up at locations in order of how they will be used to make the pizza.
Therefore, it is in the operation command specifying that the mobile object travel to the locations of the articles in the order they will be used to make the product that claim 1 distinguishes over the prior art of record. Independent claims 8 and 9 are distinguished over the prior art of record via similar reasoning.
Dependent claims 2-4, 6-7 and 10-11 distinguish over the prior art by virtue of their dependence on novel/non-obvious claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Orozco (U.S. Pre-Grant Publication No. 2003/0046188) teaches an ingredient list providing an option to a user to select an alternate brand of the same ingredient
Lim (U.S. Pre-Grant Publication No. 2018/0082603) teaches providing a user interface to allow a user to select the model/manufacturer of cookware they are using to prepare a recipe
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                    /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/26/2022